      2:19-mn-02886-DCN             Date Filed 05/01/19   Entry Number 6      Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

IN RE: ALLURA FIBER CEMENT SIDING
PRODUCTS LIABILITY LITIGATION                        2:19-mn-02886-DCN

This Document Relates to:                        )
                                                 )
ANTONETTA LUONGO, on behalf of                   )   Case No. 2:19-cv-01168-DCN
himself and all others similarly situated,       )
                                                 )   Judge: David C. Norton
                       Plaintiff,                )
                                                 )
               v.                                )
                                                 )
ALLURA USA LLC, PLYCEM USA LLC                   )
D/B/A ALLURA, PLYCEM USA, INC.,                  )
ELEMENTIA USA, INC., ELEMENTIA,                  )
S.A. DE C.V.,                                    )
                                                 )
                       Defendants.               )
                                                 )
____________________________________             )
This Document Relates to:                        )
                                                 )
JACOB W. JUVLAND, on behalf of himself               Case No. 2:19-cv-01052-DCN
                                                 )
and all others similarly situated,
                                                 )
                                                 )   Judge: David C. Norton
                       Plaintiff,
                                                 )
                                                 )
               v.
                                                 )
                                                 )
ALLURA USA LLC, PLYCEM USA LLC
                                                 )
D/B/A ALLURA, PLYCEM USA, INC.,
                                                 )
ELEMENTIA USA, INC., ELEMENTIA,
                                                 )
S.A. DE C.V.,
                                                 )
                       Defendants.               )
                                                 )
                                                 )

 CONSENT MOTION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND
                      TO THE COMPLAINTS
      2:19-mn-02886-DCN           Date Filed 05/01/19       Entry Number 6        Page 2 of 4




               Defendants Plycem USA LLC and Elementia USA Inc. (the “Moving

Defendants”) 1 hereby move for an extension of time to answer or otherwise respond to the

Complaints filed in the two above-captioned cases. Motions to Dismiss in three separate cases in

this Multidistrict Litigation were previously fully briefed, but this Court in its Order of April 29,

2019, denied those pending motions without prejudice, and with leave to refile once Lead

Counsel is appointed. Consistent with the spirit of that Order, the Moving Defendants believe

briefing in the two above-captioned cases should be delayed until Lead Counsel is appointed.

The Moving Defendants have consulted with Plaintiffs’ counsel in both cases, and they have no

objection.

               For the foregoing reasons, the Moving Defendants ask that the deadline to answer

or otherwise respond to the Complaints be extended until after such time as Lead Counsel is

appointed.

                                               Respectfully submitted,

                                               By: /s/ Leah Greenberg Katz
                                               Robert L. Hickok, Esq.
                                               Anthony Vale, Esq.
                                               Leah Greenberg Katz, Esq.
                                               PEPPER HAMILTON LLP
                                               3000 Two Logan Square
                                               Eighteenth and Arch Streets
                                               Philadelphia, Pennsylvania 19103
                                               Telephone: (215) 981-4000

       1
         The captions also list three additional defendants: Allura USA LLC, Plycem USA, Inc.,
and Elementia S.A.B. de C.V. Neither of the first two defendants exists as an independent
corporate entity. Allura is merely a trade name of Plycem USA LLC. Plycem USA, Inc. merged
into Plycem USA LLC and no longer maintains any independent corporate existence.
Accordingly, these non-existent entities are not properly named and should be stricken from the
caption. Finally, Elementia S.A.B. de C.V. is a company based in Mexico. Even if this Court
could properly assert personal jurisdiction over it, Plaintiffs have failed to effectuate service of
process on it. Elementia S.A.B. de C.V. does not consent to this Court’s jurisdiction, and will
only respond to the Complaint if this Court finds it has jurisdiction, and it is served pursuant to
the Federal Rules of Civil Procedure and relevant federal and international laws.



                                                  2
     2:19-mn-02886-DCN       Date Filed 05/01/19   Entry Number 6   Page 3 of 4




                                       Fax: (215) 981-4750
                                       hickokr@pepperlaw.com
                                       valea@pepperlaw.com
                                       katzl@pepperlaw.com

                                       Attorneys for Defendants

May 1, 2019
Charleston, South Carolina




                                          3
      2:19-mn-02886-DCN          Date Filed 05/01/19       Entry Number 6     Page 4 of 4




                                CERTIFICATE OF SERVICE

               I hereby certify that a copy of the foregoing was served upon the following via the

Court’s electronic filing system this 1st day of May, 2019.

               Walter Kelley
               Kelley Bernheim Dolinsky, LLC
               Four Court Street
               Plymouth, MA 02360
               508-747-8854
               Email: walterkelley@duejustice.com

               Attorney for Plaintiff Antonetta Luongo

               Daniel E Gustafson
               Jason S. Kilene
               Michelle J. Looby
               Raina Borrelli
               Gustafson Gluek PLLC
               Canadian Pacific Plaza
               120 South 6th Street, Suite 2600
               Minneapolis, MN 55402
               (612)333-8844
               Email: dgustafson@gustafsongluek.com
               jkilene@gustafsongluek.com
               mlooby@gustafsongluek.com
               rborrelli@gustafsongluek.com

               Attorneys for Plaintiff Jacob Juvland


                                                    /s/ Leah Greenberg Katz
                                                    Leah Greenberg Katz




                                                4
